 



EXHIBIT 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT
          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated
as of April 7, 2008 and is entered into by and among J. RAY MCDERMOTT, S.A., a
Panamanian corporation (the “Borrower”), CERTAIN OF THE GUARANTORS executing the
signature pages hereto, CERTAIN LENDERS (as such term is defined in the
hereinafter described Credit Agreement) listed on the signature pages hereto
(the “Lenders”), and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative
Agent (in such capacity, “Administrative Agent”) and as Collateral Agent (in
such capacity, “Collateral Agent”), and is made with reference to that certain
CREDIT AGREEMENT dated as of June 6, 2006 (as amended by the First Amendment
dated as of August 4, 2006, the Second Amendment dated as of December 1, 2006,
the Third Amendment dated as of July 9, 2007 and the Fourth Amendment dated as
of July 20, 2007, the “Credit Agreement”) by and among Borrower, Lenders,
Administrative Agent and the other agents party thereto. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.
RECITALS
          WHEREAS, the Borrower has requested that the Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
          WHEREAS, subject to certain conditions provided for herein, the
Lenders are willing to agree to such amendments.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
     SECTION I. Amendments
1.1 Amendments to Cover Page and Recitals.
          A. The cover page of the Credit Agreement is hereby amended by
deleting the reference to “$500,000,000” and replacing it with “$800,000,000”.
          B. The first and second recitals of the Credit Agreement are hereby
amended and replaced in their entirety as follows:
          WHEREAS, the Borrower has requested the Lenders to extend credit in an
aggregate principal amount of up to $800,000,000 on the terms and conditions set
forth in this Agreement (and its related schedules and exhibits) in order to
recapitalize its existing indebtedness, including its Existing Secured Notes
(the “Recapitalization”) and for working capital needs and other general
corporate purposes;
          WHEREAS, the Lenders and the Issuers have agreed to extend certain
senior secured credit facilities to the Borrower, in an aggregate amount not to
exceed $800,000,000, consisting of a Revolving Facility available at any time
and from time to

 



--------------------------------------------------------------------------------



 



time on or after the Effective Date but prior to the Revolving Facility
Termination Date, which will be used to issue Letters of Credit and for
Revolving Loans the proceeds of which shall be used for working capital needs
and for general corporate purposes, in accordance with this Agreement;
1.2 Amendments to Article I: Definitions.
          A. Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
          “Fifth Amendment” means that certain Fifth Amendment to Credit
Agreement dated as of April 7, 2008 among the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders listed on the signature pages
thereto.
          “Fifth Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the Fifth Amendment.
          B. Section 1.1 of the Credit Agreement is hereby further amended by
deleting the reference to “$400,000,000” in the definition of “Revolving
Facility” and replacing it with “$800,000,000”.
1.3 Amendments to Section 2.1: The Commitments
          The first sentence of Section 2.1(a) is hereby amended and replaced in
its entirety as follows:
          “On the terms and subject to the conditions contained in this
Agreement, each Lender under the Revolving Facility severally agrees to make
loans (each a “Revolving Loan”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Revolving
Facility Termination Date in Dollars in an aggregate principal amount at any
time outstanding that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment; provided, however, that at no time
shall any Lender be obligated to make a Revolving Loan in excess of such
Lender’s Revolving Commitment.”
1.4 Amendments to Section 7.13: Post-Closing Covenants
     Section 7.13 of the Credit Agreement is hereby amended by inserting new
clauses (k) and (l) immediately after clause (j) thereof, such clauses (k) and
(l) to read in their entirety as follows:
“(k) Collateral Documents. Within 30 Business Days after the Fifth Amendment
Effective Date (or such longer period of time as permitted by the Collateral
Agent in its sole reasonable discretion), the Borrower shall deliver to the
Collateral Agent any new Mortgages and all amendments or supplements to any
existing Mortgages, duly executed by the applicable Loan Party, and any other
documentation necessary or reasonably advisable in connection with the
transactions contemplated by the Fifth Amendment to be filed, registered or
recorded in order to create or maintain in favor of the Collateral Agent

2



--------------------------------------------------------------------------------



 



for the ratable benefit of the Secured Parties a valid, legal and perfected
first-priority Lien (subject only to Liens permitted under the Credit Agreement)
on, and security interest in, the Collateral; provided that the Borrower shall
have 60 Business Days (or such longer period of time as permitted by the
Collateral Agent in its sole reasonable discretion) to deliver any such
amendments to Mortgages and related documentation with respect to the McDermott
Derrick Barge No. 26 and Barmada McDermott (L) Limited.
(l) Opinions. Within 30 Business Days after the Fifth Amendment Effective Date
(or such longer period of time as permitted by the Collateral Agent in its sole
reasonable discretion), the Administrative Agent shall have received favorable
written opinions, in each case in substantially the form agreed to by the
Administrative Agent and the Borrower as of the Fifth Amendment Effective Date,
of (A) Arias, Fábrega & Fábrega, (B) Gardere Wynne Sewell LLP, (C) Reed Smith
Richards Butler LLP, and (D) Clarke Gittens & Farmer.
1.5 Amendments to Schedule I: Commitments
     Schedule I of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the new Schedule I annexed hereto as Exhibit A.
Each Lender that is not, prior to the Fifth Amendment Effective Date, a party to
the Credit Agreement as a Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements of the Borrower delivered pursuant thereto and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (ii) agrees that it
has, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Amendment; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (iv) appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
the Administrative Agent and the Collateral Agent by the terms thereof, together
with such powers and discretion as are reasonably incidental thereto; and
(v) agrees that it is a “Lender” under the Loan Documents (and the Borrower and
Guarantors hereby acknowledge it is a “Lender”) and will perform in accordance
with their terms all of the obligations that by the terms of the Loan Documents
are required to be performed by it as a Lender. The Administrative Agent and
each Lender hereby agrees that the Commitments set forth on the new Schedule I
annexed hereto as Exhibit A shall be effective as of the Fifth Amendment
Effective Date.
     SECTION II. CONDITIONS TO EFFECTIVENESS
          This Amendment shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Fifth Amendment
Effective Date”):

3



--------------------------------------------------------------------------------



 



          A. Execution. The Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by the Borrower, each
of the Guarantors, Requisite Lenders and 100 % of all the affected Lenders
(including each new Lender that is not, prior to the Fifth Amendment Effective
Date, a party to the Credit Agreement).
          B. Opinions. The Administrative Agent shall have received favorable
written opinions of (a) Baker Botts L.L.P., counsel to the Loan Parties, and
(b) Liane K. Hinrichs, Vice President, General Counsel and Corporate Secretary
of the Borrower, in each case dated as of the Fifth Amendment Effective Date
addressing such matters as the Administrative Agent may reasonably request.
     SECTION III. REAFFIRMATION OF CREDIT SUPPORT
          A. Each of the Borrower and each Guarantor (each, individually, a
“Credit Support Party” and, collectively, the “Credit Support Parties”) has read
this Amendment and consents to the terms hereof and further hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment but, with
respect to any increased Commitment amount, after giving effect to the
amendments to the Mortgages pursuant to Section 7.13(k) of the Credit Agreement,
the obligations of such Credit Support Party under, and the Liens granted by
such Credit Support Party as collateral security for the Indebtedness,
obligations and liabilities evidenced by the Credit Agreement and the other Loan
Documents pursuant to, each of the Loan Documents to which such Credit Support
Party is a party shall not be impaired and each of the Loan Documents to which
such Credit Support Party is a party is, and shall continue to be, in full force
and effect and are hereby confirmed and ratified in all respects.
          B. Each Credit Support Party (other than the Borrower) acknowledges
and agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Credit Support Party is not required by the terms of the
Credit Agreement or any other Loan Document to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Credit Support Party to any future amendments to the
Credit Agreement.
     SECTION IV. REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided herein, the Borrower represents and
warrants to each Lender that the following statements are true and correct in
all material respects:
          A. Corporate Power and Authority. The Borrower and each Guarantor has
all requisite corporate or other organizational power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement and the other Loan
Documents.
          B. Authorization of Agreements. The execution and delivery of this
Amendment has been duly authorized by all necessary corporate or other
organizational action on the part of the Borrower and each Guarantor.

4



--------------------------------------------------------------------------------



 



          C. No Conflict. The execution and delivery by the Borrower and each
Guarantor of this Amendment does not and will not (i) violate (A) any provision
of any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of the Borrower or any such Guarantor or (B) any applicable order of any court
or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Contractual Obligation of the
Borrower or any Guarantor, where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this Section IV.C., individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect,
(iii) except as permitted under the Credit Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Borrower or any such Guarantor (other than any Liens created under any of the
Loan Documents in favor of Collateral Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of the Borrower or any Guarantor
except for such approvals or consents which will be obtained on or before the
Fifth Amendment Effective Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.
          D. Governmental Consents. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by the
Borrower or any Guarantor, except, with respect to any increased Commitment
amount, the amendments to the Mortgages to be entered into pursuant to
Section 7.13(k) of the Credit Agreement and for such actions, consents and
approvals the failure of which to obtain or make could not reasonably be
expected to result in a Material Adverse Effect or which have been obtained and
are in full force and effect.
          E. Binding Obligation. This Amendment has been duly executed and
delivered by the Borrower and each Guarantor and constitutes a legal, valid and
binding obligation of the Borrower and each such Guarantor, enforceable against
the Borrower and each Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          F. Incorporation of Representations and Warranties from Credit
Agreement. The representations and warranties contained in Article IV of the
Credit Agreement are and will be true and correct in all material respects on
and as of the Fifth Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
          G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default, except for the events
expressly being waived hereby.

5



--------------------------------------------------------------------------------



 



     SECTION V. MISCELLANEOUS
          A. Effect on the Credit Agreement and the Other Loan Documents.
          (i) Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
          (ii) The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Loan Documents except as otherwise expressly provided for herein.
          B. Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
          C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
          D. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          BORROWER: J. RAY MCDERMOTT, S.A.
      By:           Name:   James C. Lewis        Title:   Vice President and
Treasurer     

     
GUARANTORS:
  GLOBAL ENERGY-MCDERMOTT LIMITED
 
  J. RAY MCDERMOTT ENGINEERING, LLC
 
  J. RAY MCDERMOTT SOLUTIONS, INC.
 
  J. RAY MCDERMOTT TECHNOLOGY, INC.
 
  J. RAY MCDERMOTT UNDERWATER SERVICES, INC.
 
  J. RAY MCDERMOTT WEST AFRICA HOLDINGS, INC.
 
  J. RAY MCDERMOTT WEST AFRICA, INC.
 
  J. RAY MCDERMOTT DE MEXICO, S.A. DE C.V.
 
  MCDERMOTT TRADE CORPORATION
 
  MENTOR SUBSEA TECHNOLOGY SERVICES, INC.
 
  OFFSHORE PIPELINES INTERNATIONAL, LTD.
 
  OPI VESSELS, INC.
 
  OPMI, LTD.
 
  SABINE RIVER REALTY, INC.
 
  SPARTEC, INC.

                  By:           Name:   James C. Lewis        Title:   Treasurer
of each of the above-named Guarantors     

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



            J. RAY MCDERMOTT HOLDINGS, LLC
J. RAY MCDERMOTT, INC.
      By:           Name:   James C. Lewis        Title:   Vice President and
Treasurer of each of
the above-named Guarantors        MCDERMOTT SERVICOS DE CONSTRUCAO,
LTDA.         By:  J. Ray McDermott, Inc., its majority equity holder          
  By:           Name:   James C. Lewis        Title:   Vice President and
Treasurer          OFFSHORE PIPELINES SDN. BHD.
        By:  Offshore Pipelines International,
        Ltd., its sole shareholder             By:           Name:   James C.
Lewis        Title:   Treasurer        J. RAY MCDERMOTT (NIGERIA) LTD.
MCDERMOTT INTERNATIONAL B.V.
      By:           Name:   Robert E. Stumpf        Title:   Assistant Secretary
of each of the
above-named Guarantors     

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



            Executed as a Deed by:

J. RAY MCDERMOTT INTERNATIONAL VESSELS, LTD.
      By:           Name:   James C. Lewis        Title:   Treasurer       
In the presence of:
      By:           Name:   Robert E. Stumpf        Title:   Attorney-in-Fact   
 

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



          AGENT and LENDER: CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Lender and Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



          LENDERS:
By signing below, you have indicated your consent to the Fifth Amendment to the
Credit Agreement

Name of Institution:
                          By:           Name:        Title:        

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



     
ADDITIONAL GUARANTORS:
  Chartering Company (Singapore) Pte. Ltd.
 
  Eastern Marine Services, Inc.
Hydro Marine Services, Inc.
International Vessels Ltd.
 
  J. Ray McDermott (Aust.) Holding Pty. Limited
 
  J. Ray McDermott Asia Pacific Pte. Ltd.
J. Ray McDermott Contractors, Inc.
 
  J. Ray McDermott Eastern Hemisphere Limited
 
  J. Ray McDermott Far East, Inc.
 
  J. Ray McDermott International Services Limited
 
  J. Ray McDermott International, Inc.
 
  J. Ray McDermott Middle East Inc.
 
  McDermott (Malaysia) Sendirian Berhard
 
  McDermott Caspian Contractors, Inc.
 
  McDermott Far East, Inc.
 
  McDermott Gulf Operating Company, Inc.
 
  McDermott Industries (Aust.) Pty. Limited
 
  McDermott Marine Construction Limited
 
  McDermott Marine UK Limited
 
  McDermott Old JV Office, Inc.
 
  McDermott Overseas, Inc.
 
  Mentor Engineering Consultants Limited
 
  North Atlantic Vessel, Inc.
 
  PT J. Ray McDermott Indonesia
 
  J. Ray McDermott Canada Holding, Ltd.
 
  J. Ray McDermott Canada, Ltd.
 
  McDermott International Vessels, Inc.
 
  J. Ray McDermott UK Ltd
 
  J. Ray McDermott Underwater Services, Inc.

                  By:           Name:   James C. Lewis        Title:   Treasurer
of each of the above-named Guarantors     

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



            J. Ray McDermott Investments B.V.
McDermott International Marine Investments N.V.
Varsy International, N.V.
      By:         Name:  Robert E. Stumpf     Title: Assistant Secretary of each
of the above- named Guarantors        McDermott Holdings (U.K.) Limited
      By:       Name:  Robert E. Stumpf     Title:  Joint Secretary      
McDermott Offshore Services Company, Inc.
      By:         Name:  Robert E. Stumpf     Title:   Treasurer      

[Signature Page to Fifth Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[See attached]

 



--------------------------------------------------------------------------------



 



Schedule I
To Credit Agreement
Revolving Commitments

      Lender   Revolving Commitment Bank of America, N.A.   $80,000,000.00
Calyon New York Branch   $80,000,000.00 Fortis Capital Corp.   $80,000,000.00
JPMorgan Chase Bank, N.A.   $80,000,000.00 Wachovia Bank, National Association  
$80,000,000.00 Credit Suisse, Cayman Islands Branch   $80,000,000.00 Natixis
Banques Populaires   $49,500,000.00 BNP   $40,000,000.00 Whitney National Bank  
$40,000,000.00 Bank of Nova Scotia   $32,000,000.00 Compass   $25,000,000.00
Wells Fargo   $25,000,000.00 Mizuho Corporate Bank, Ltd.   $24,500,000.00 Amegy
Bank National Association   $20,000,000.00 PNC Bank, National Association  
$17,000,000.00 National City Bank   $16,000,000.00 UBS Loan Finance LLC  
$16,000,000.00 Arab Banking Corporation   $15,000,000.00 Total   $800,000,000.00

